Citation Nr: 1633027	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  09-48 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an increased disability rating for right shoulder disability, currently rated as 20 percent disabling.

2. Entitlement to an increased (compensable) disability rating for residuals of left pneumothorax.


REPRESENTATION

Appellant represented by:	Travis C. Sayre, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from March 1983 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In a November 2008 rating decision, the RO continued a 10 percent disability rating for right shoulder disability. In a January 2011 rating decision, the RO increased the rating for right shoulder disability to 20 percent. The Veteran continued his appeal, seeking a rating higher than 20 percent. In an October 2011 rating decision, the RO continued a 0 percent, noncompensable rating for residuals of left pneumothorax.

In October 2010, the Veteran had a hearing at the RO before a Decision Review Officer (DRO). A transcript of that hearing is of record. 

In June 2014, the Board granted service connection for hearing loss, and remanded to the RO, for the development of additional evidence, the issues of ratings for right shoulder disability and residuals of left pneumothorax.

The issue of an increased rating for right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction, the RO.



FINDING OF FACT

Residuals of left pneumothorax are manifested by shortness of breath on moderate exertion, without FEV-1 of 80 percent predicted or less, FEV-1/FVC of 80 percent predicted or less, or DLCO (SB) of 80 percent predicted or less.


CONCLUSION OF LAW

Residuals of left pneumothorax have not met the criteria for a compensable disability rating. 38 U.S.C.A. §§ 1155, 5107 (West 2014)38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6843 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). 

The RO provided the Veteran notice in letters issued in August 2008 and May 2011. In those letters, the RO notified him what information was needed to substantiate claims for service connection and increased disability ratings. The letters also addressed how VA assigns effective dates.

The claims file contains service medical records, post-service medical records, VA examination reports, and a transcript of the October 2010 DRO hearing. The RO substantially fulfilled the instructions in the June 2014 Board remand. The Board finds that a May 2011 VA examination and the examination report are adequate.  In a December 2011 notice of disagreement and an October 2013 substantive appeal, the Veteran asserted that he had not received an adequate VA examination. He did not explain why he considered the May 2011 examination inadequate. That examination included history, record review, and PFT findings that address the rating criteria. The Board finds that the examination and examination report are adequate. The examination report and the other assembled records are sufficient to reach a decision on the rating for residuals of left pneumothorax. Regarding the rating for right shoulder disability, however, the Board finds that remand to develop additional evidence is warranted.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Residuals of Left Pneumothorax

In 1984, during the Veteran's service, he was in a motorcycle accident and was found to have left pneumothorax. In 1987 the RO established service connection for residuals of left pneumothorax. The RO assigned a 0 percent, noncompensable disability rating. In 2011, the Veteran sought an increased, compensable disability rating, reporting that the disability had worsened.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The Court has indicated that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating was filed until a final decision is made. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO presently evaluates the pneumothorax residuals under 38 C.F.R. § 4.97, Diagnostic Code 6843. Under that code, traumatic chest wall defects such as pneumothorax are evaluated under a General Rating Formula for Restrictive Lung Diseases, which addresses findings on pulmonary function testing (PFT), as follows:

FEV-1 less than 40 percent of predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy  ........................ 100 percent

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit)  ......... 60 percent

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted  ............................................. 30 percent

FEV-1 of 71- to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent predicted  ............................................. 10 percent

The Veteran has reported that he works as a postal letter carrier. The claims file contains records of private medical treatment dated in 2005 through 2014. In November 2010, the Veteran reported chest pain without shortness of breath. On chest x-rays his lungs appeared normal and clear, without infiltrates or inflammatory disease. In December 2010, private primary care physician T. A. H., M.D., prescribed Omeprazole, a heartburn medication. In February 2011, Dr. H. informed the Veteran that his PFT showed a mild obstruction.

In March 2011, the Veteran sought an increased rating for residuals of left pneumothorax, based on worsening of the condition.

In VA treatment in April 2011, the Veteran reported that in September 2010 he developed atypical chest pain with exertion. The treating clinician found that his lungs were clear to auscultation and percussion.

On VA examination in May 2011, the Veteran reported a history of left pneumothorax during service, after a motorcycle accident in 1984. He stated that presently he had dyspnea on moderate exertion. He reported atypical left chest pain that was somewhat reduced by Omeprazole. The examiner found no abnormal breath sounds. On PFT, FEV-1 was 87 percent predicted pre-bronchodilator and 92 percent predicted post-bronchodilator. FEV-1/FVC was 100 percent predicted pre-bronchodilator and 102 percent predicted post-bronchodilator. DLCO was 105 percent predicted. Chest x-rays showed no visible pneumothorax, and no radiographic evidence of acute cardiopulmonary process. The examiner stated that the residuals of the Veteran's left pneumothorax had no effects on his usual occupation and did not result in any work problems. The examiner found that the pneumothorax residuals moderately impaired exercise and mildly impaired recreation.

In VA primary care in April 2014, the Veteran reported no current chest pain or shortness of breath. The treating clinician found that his lungs were clear to auscultation and had good breath sounds throughout.

The Veteran reports that his disability residual to the left pneumothorax in service has worsened in that he has shortness of breath with exertion. His accounts and medical findings each provide useful information regarding his respiratory function. The 2011 PFT provided objective measurement, and showed respiratory function that was not sufficiently impaired to meet the rating schedule criteria for a compensable rating. The Veteran's reports on some occasions of shortness of breath with moderate exertion do not tend to indicate, or even strongly suggest, a level of impairment that warrants a compensable rating. Thus, the preponderance of the evidence is against a compensable rating. The Board denies the rating appeal.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular 

rating. See 38 C.F.R. § 3.321(b)(1) (2015); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

Residuals of the Veteran's left pneumothorax have not required frequent hospitalizations. That disability affects exercise and recreation but does not affect his employment. He does not have significant disability that is not addressed by the rating criteria. Therefore, it is not necessary to refer the issue of the rating for that disability for consideration of extraschedular ratings.

VA is required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities. Johnson  v. McDonald, 762 F.3d 1362, 1365   (Fed. Cir. 2014). The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating. Johnson  v. McDonald, at 1365-6. The Veteran is service-connected for a right shoulder disability, tinnitus, strained upper back muscles, bilateral hearing loss, residuals of a left pneumothorax and  a scar of the face.  There is no evidence or argument, however,  that the combined schedular rating fails to contemplate the combined level of the service connected disabilities. Referral for consideration of a combined extraschedular rating is not warranted.

The Court has indicated that VA must consider, in an increased rating claim, whether the record indirectly raises the issue of unemployability. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has indicated that he works full time as a letter carrier. The record does not directly or indirectly raise the issue of unemployability.

 In reaching this decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application. 38 U.S.C.A. § 5107(b) .


ORDER

Entitlement to a compensable disability rating for residuals of left pneumothorax is denied.


REMAND

In 1987 the RO established service connection for right shoulder disability resulting from a motorcycle accident during service. In 2008, the Veteran sought an increased disability rating, reported that the disability had worsened.

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. VA regulations indicate, and the Court has emphasized, that testing of range of motion of joints should include both active and passive motion, motion in weight-bearing and non-weight-bearing, and, if possible, the range of motion of the opposite undamaged joint. 38 C.F.R. § 4.59; see Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).

The Veteran had VA medical examinations of his right shoulder in October 2008 and June 2010. Those examinations and the other assembled evidence do not show the ranges of motion of his right shoulder in active and passive motion and do not show the range of motion of his left shoulder for comparison. The Board therefore is remanding the rating issue for a new examination to obtain more comprehensive findings regarding the right shoulder disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to obtain detailed findings as to the current manifestations and extent of the Veteran's right shoulder disability. Provide the Veteran's claims file to the examiner for review. Ask the examiner to examine the Veteran and report the current manifestations and effects of disorders affecting his right shoulder. Ask the examiner to report the ranges of motion of the right shoulder, including the active and passive ranges. Ask the examiner to report the ranges of motion of the left shoulder for comparison. Ask the examiner to state whether the right shoulder has pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. Ask the examiner, if there is evidence of pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, to express those factors in terms of additional loss of range of motion, if feasible.

2. Then review the expanded record and reconsider the claim for a higher rating for right shoulder disability. If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The appellant has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


